         Case 1:20-cv-02628-JGK-SLC Document 30 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID KRIEGER,

                                Plaintiff,

         against
                                                   CIVIL ACTION NO.: 20 Civ. 2628 (JGK) (SLC)

                                                              SCHEDULING ORDER
ALISON LOU LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the status conference held today, September 11, 2020, the Court orders as

follows:

         1. By Friday, September 18, 2020, Plaintiff shall provide an updated detailed damages

            analysis to Plaintiff.

         2. By Friday, September 25, 2020, Defendant shall submit a status letter to the Court,

            which should include any issues with the updated damages analysis, and the parties’

            positions on scheduling a settlement conference and a summary judgment briefing

            schedule.


Dated:             New York, New York
                   September 11, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
